358 S.W.3d 176 (2011)
Debra MARKIVEE n/k/a, Debra Cook, Petitioner/Appellant,
v.
David L. MARKIVEE, Respondent/Respondent.
No. ED 96255.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2011.
Sandberg Phoenix & Von Gontard, P.C., Martin JL. Daesch, Raven J. Akram, St. Louis, MO, for Appellant.
Steven P. Andreyuk, Bridgeton, MO, for Respondent.
*177 Before PATRICIA L. COHEN, P.J., MARY K. HOFF, J., and ROBERT M. CLAYTON, III, J.

ORDER
PER CURIAM.
Debra Markivee n/k/a Debra Cook appeals from the judgment modifying child support in favor of David L. Markivee. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).